USCA4 Appeal: 22-6860      Doc: 6        Filed: 11/29/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6860


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        JAMES ERNEST GANDY, JR.,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Middle District of North Carolina, at
        Greensboro. Catherine C. Eagles, District Judge. (1:20-cr-00040-CCE-1)


        Submitted: November 22, 2022                                Decided: November 29, 2022


        Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        James Ernest Gandy, Jr., Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6860      Doc: 6         Filed: 11/29/2022      Pg: 2 of 2




        PER CURIAM:

               James Ernest Gandy, Jr., appeals the district court’s order denying his 18 U.S.C.

        § 3582(c)(1)(A) motion for compassionate release. We review a district court’s denial of

        a compassionate release motion for abuse of discretion. United States v. Kibble, 992 F.3d

        326, 329 (4th Cir.), cert. denied, 142 S. Ct. 383 (2021). We have reviewed the record and

        conclude that the court did not abuse its discretion and sufficiently explained the reasons

        for the denial. Accordingly, we affirm the district court’s order. United States v. Gandy,

        No. 1:20-cr-00040-CCE-1 (M.D.N.C. July 21, 2022). We dispense with oral argument

        because the facts and legal contentions are adequately presented in the materials before this

        court and argument would not aid the decisional process.

                                                                                        AFFIRMED




                                                     2